Title: From James Madison to Thomas Jefferson, 13 December 1795
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Decr. 13. 1795
I recd. yesterday your favor covering a letter to Monsr. Liancourt which I have put into the hands of Noailles who will attend to the delivery of it. I inclose a copy of the P’s speech. The Senate have answered it, as was to be expected. You will see the first fruits of their open doors in the debates it produced. The answer of the House of Reps. will be reported tomorrow. It has been delayed by a disagreement of ideas in the Committee, which consisted of Sedgwick, Sitgreaves & myself. The two former are strongly for the Treaty, and wish to favor it, at the same time that they are afraid to hazard direct expressions to that effect. The policy of that party is to obtain it a quiet passage thro’ the present Session, pretending that it is too soon now to meddle with it, as they will hereafter pretend that it is then too late. The means employed are to blazon the public prosperity, to confound the Treaty with the President, & to mouth over the stale topics of war & confusion. The answer as it stands to be reported contains a clause which will put the House of Reps. in a dilemma similar to that forced on the House of Delegates, and I believe will never be swallowed because it is in part notoriously untrue. It affirms the confidence of his fellow Citizens to be undiminished, which will be denied by many who sincerely wish it to be the case. It cannot yet be determined what course the business will take. It seems most probable at present that the answer will be neutralized; and the subject immediately after taken up in a Come. of the whole on the State of the Union; which will have the advantage of disentangleing it from the P. & of accomodating the wishes of some individuals who will be much influenced by the mode. There is pretty certainly a great majority agst. the Treaty on its merits; but besides the ordinary difficulty of preventing scisms, there is a real obscurity in the constitutional part of the question, & a diversity of sincere opinions about it, which the other side will make the most of. Nothing very late from abroad. The provision order has been repealed, but the spoliations go on. The publication of E. R. is not yet out. It is said it will appear the latter end of the present week. Adieu. Yrs. Affy
Js M Jr.
Flour 14 dollrs. & tis thought will rise to 16. The purchases of British agents for the W. India armaments are no doubt one of the causes of this extraordinary rise.
